DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21; 01/04/22; 01/26/22; 05/27/22; and 10/02/22 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan (US 2016/0332366) in view of Valouch et al (WO 2017/186850 A1).
Regarding claims 1 and 11; Donovan discloses an additive manufacturing system, comprising:
a build plane (build material 234 @ figure 2e);
first and second or plurality energy sources (244, 252 @ figure 2e) arranged to direct respective first and second beams (246a, 252a @ figure 2e) of energy across the build plane (234 @ figure 2e); 
first and second or plurality sensors (228, 254 @ figure 2e) arranged to sense energy emitted from the build plane (234 @ figure 2e); and 
a processor (e.g., the additive manufacturing system 200 may include a system controller 210 in figure 2b and paragraphs [0059] and [0064]) adapted to receive data from the first and second sensors or each of the plurality of sensors (228, 254 @ figure 2e). see figures 1-4
Donovan discloses all of feature of claimed invention except for the processor for adjusting the data received from the first sensor based on a distance between the first and the second beams of energy. However, Valouch et al teaches that it is known in the art to provide the processor (156 @ figure 3), coupled to the first sensor (114 @ figures 2-3), for adjusting the data received from the first sensor (114 @ figure 2) based on a distance (pages 31 line 32 to page 32 line19: e.g., the light beams of the laser sources may impinge on the surface of the object and may create laser spots with different sizes thereon. For example, the laser spot of a first laser source may have a different diameter on the surface than the laser spot of a second laser source… at least one item of information about the distance between the dots and the scanning system may, thus, be generated. Hereby, preferably, the distance between the illumination system as comprised by the scanning system and the dots as generated by the illumination source may be determined, such as by employing the evaluation device as comprised by the at least one detector) between the first and the second beams of energy (144, 146 @ figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine additive manufacturing system and method of Donovan with adjusting the data received from the first sensor based on a distance between the first and the second beams of energy as taught by Valouch et al for the purpose of improvements with respect to a simple, cost-efficient and, still, reliable spatial detector.
Regarding claim 12; Donovan discloses the processor (210 @ figure 2a) is further adapted to adjust the data received from the second sensor (228, 254 @ figure 2e).  
Regarding claims 7 and 18; Donovan discloses all of feature of claimed invention except for the processor is adapted to attenuate the data received from the first sensor based on a location of the first sensor relative to a position of the first and the second beams of energy on the build plane. However, Valouch et al teaches that it is known in the art to provide the processor (156 @ figure 3) is adapted to attenuate the data received from the first sensor (114 @ figures 2-3) based on a location of the first sensor (114 @ figure 2) relative to a position of the first and the second beams of energy (144, 146 @ figure 2) on the build plane (142 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine additive manufacturing system and method of Donovan with limitation above as taught by Valouch et al for the purpose of improvements with respect to a simple, cost-efficient and, still, reliable spatial detector.
Regarding claims 8 and 19; Donovan discloses all of feature of claimed invention except for the processor adjusts the data received from the first sensor by changing a gain of the first sensor. However, Valouch et al teaches that it is known in the art to provide the processor adjusts the data received from the first sensor by changing a gain of the first sensor (114 @ figures 2-3 and page 57: e.g., the first light beam 120 and the second light beam 122 may be modulated light beams. The light beams 120, 122 may be modulated by one or more modulation frequencies. For example, a focus of the light beam may be adjustable, in particular changeable, by modulating the light beam using one or more modulation frequencies. In particular, the light beams 120, 122 may be focused or may be unfocused “changeable” when impinging on the longitudinal optical sensor 114).  
Regarding claims 9 and 20; Donovan discloses the first and second sensors (228, 254 @ figure 2e) each comprise a photodiode, a pyrometer, a phototransistor or a photoresistor (paragraph [0065]: e.g., The sensor itself may, for example, comprise a phototransistor, photodiode, light-to-voltage converter integrated circuit (e.g. a photodiode or phototransistor with support circuitry), contact image sensor, or charge coupled device).
Regarding claim 10; Donovan discloses each of the plurality of energy sources (244, 252 @ figure 2e and paragraph [0071]: e.g., if the energy source 226 is a focused energy source, then it may be used as the focused radiation source 244) comprise a laser (paragraph [0060]: e.g., the energy source 226 may be a focused energy source, such as a laser beam).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Valouch et al as applied to claims 1 and 11 above, and further in view of Coeck et al (WO2016/168172 A1).
Regarding claims 3 and 14; Donovan in view of Valouch et al combination discloses the processor is adapted to adjust the data when the distance is below a threshold distance. However, Coeck et al teaches that it is known in the art to provide the processor (434 @ figure 4C) is adapted to adjust the data of the imaging device (436 @ figure 4C) when the distance is below a threshold distance (paragraph [0039]: e.g., the control computer 434 may be configured to compare the calculated distance to a threshold, where if the calculated distance is above a threshold, the amount of powder in the recoating mechanism 415 is determined to be too little and corrective action is required ). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine additive manufacturing system and method of Donovan with limitation above as taught by Valouch et al for the purpose of monitoring accuracy recoating of layers of powder material for an object being built in an additive manufacturing environment.

Allowable Subject Matter
Claims 2, 4-6, 13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious an additive manufacturing system comprising all the specific elements with the specific combination including the processor is further adapted to adjust the data received from the first sensor based on an amount of time that the distance between the first and the second beams of energy is below a threshold distance in set forth of claims 3 and 13.
The prior art of record, taken alone or in combination, fails discloses or render obvious an additive manufacturing system comprising all the specific elements with the specific combination including the first and second sensors have respective first and second fields of view and wherein the threshold distance is based on a size of the first and second fields of view in set forth of claims 4 and 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Dave et al (US 2017/0266762) discloses the monitoring and control of additive manufacturing.
2) Hellestam (US 2016/0167160) discloses a method for forming at least one three-dimensional article through successive fusion of parts of a powder bed.
3) Haake (US 2013/0105447) discloses a control system drives the process of cladding the deposit material. The control system includes a shape controller to control the movement of the secondary laser along the deposit material based on feedback from a sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 22, 2022


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2877